Citation Nr: 1010773	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain with residuals of right side.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
October 24, 2007.  However, the Veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the Veteran failed to report to the 
most recently scheduled hearing, or any additional requests 
for an appeals hearing, the Board deems the Veteran's request 
for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704.
 
In May 2009, the Board remanded this case for further 
development, including Vasquez-Flores notice, obtaining VA 
treatment records dated November 2004 or later, private 
treatment records from Presbyterian Hospital, and VA 
examinations.

In January 2010, the Appeals Management Center (AMC) 
increased the Veteran's disability rating to 20 percent, 
effective May 15, 2008, and to 40 percent, effective December 
22, 2009.  Inasmuch as a higher rating is available for the 
service-connected lumbosacral strain than the staged ratings 
assigned in the January 2010 rating decision, and as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for a higher rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.	Prior to May 15, 2008, the Veteran's lumbosacral strain 
with residuals of the right side is characterized by 
objective evidence of forward flexion of the thoracolumbar 
spine to 70 degrees, extension to 20 degrees, left and 
right lateral flexion to 25 degrees, and left and right 
lateral rotation to 35 degrees.

2.	From May 15, 2008, to December 21, 2009, the Veteran's 
lumbosacral strain with residuals of the right side is 
characterized by objective evidence of reduced range of 
motion, muscle spasms, and an abnormal gait.

3.	From December 22, 2009, to the present, the Veteran's 
lumbosacral strain with residuals of the right side is 
characterized by objective evidence of forward flexion of 
the thoracolumbar spine to 50 degrees, extension to 5 
degrees, left and right lateral flexion to 20 degrees, and 
left and right lateral rotation to 25 degrees.  


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain with residuals of the right side prior 
to May 15, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.	The criteria for an evaluation of 20 percent, but no more, 
for lumbosacral strain with residuals of the right side 
from May 15, 2008, to December 21, 2009, are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).

3.	The criteria for an evaluation of 40 percent, but no more, 
for lumbosacral strain with residuals of the right side 
from December 22, 2009, to the present, are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of her claim, the Veteran 
was provided VCAA notice in a December 2003 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
her of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
March 2006, the RO sent the Veteran a letter that informed 
her how the disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The RO sent the Veteran a SSOC in March 
2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA treatment records, private 
treatment records, VA medical examination results, the 
statement of her friend, and statements of the Veteran and 
her representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.



Analysis

In November 2003, the Veteran filed a claim for increased 
disability for her lumbosacral strain.  In a January 2010 
rating decision, her disability evaluation was increased to 
20 percent, effective May 15, 2008, and to 40 percent, 
effective December 22, 2009.  Thus, this claim has been 
staged under Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant stages are prior to May 15, 2008; from May 15, 2008, 
to December 21, 2009; and from December 22, 2009, to the 
present.

Prior to May 15, 2008

The Veteran's service connected lumbosacral strain was 
evaluated as 10 percent disabling through May 14, 2008.  In 
order to meet the requirements of a 20 percent evaluation, 
the evidence must show that the Veteran's lumbosacral strain 
was characterized by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

VA treatment records show complaints of low back pain.  In 
November 2003, the Veteran sought treatment in conjunction 
with a back strain she experiences as a result of lifting a 
heavy box at work.  Physical examination found minimum 
tenderness in right sacroiliac joint and paraspinal area on 
the right side.  Neurological examination results were 
normal.  In December 2003, physical examination of her back 
found good movement, single leg raises positive visual 
examination 45 degrees on the right side, no spasms, mild 
deformity, and decreased sensation along the lateral aspect 
of the right leg.  She was given work restrictions limiting 
the weight of objects she could lift to 10 lbs., limiting the 
amount of stairs she could climb to 8, and prohibiting her 
from pushing or pulling a cart.  These or similar work 
restrictions were repeated through the course of her VA 
treatment.  In March 2004, physical examination of her back 
found painful movement, single leg raises positive visual 
examination 20-30 degrees on the left side and 60 degrees on 
the right side, spasms, mild deformity and decreased 
sensation along the lateral aspect of the left leg.  

The Veteran underwent a VA examination in May 2004 in 
conjunction with this claim.  At that time, she complained of 
near-constant back pain which radiated down the right leg and 
numbness.  She denied associated symptoms such as fevers and 
bowel complaints.  Her forward flexion of the thoracolumbar 
spine was found to be zero to 70 degrees, extension was zero 
to 20 degrees, left and right lateral flexion were zero to 25 
degrees, and left and right lateral rotation were zero to 35 
degrees.  No change was noted on repetitive bending.  The 
combined range of motion was 210 degrees.

The Veteran visited the emergency room in October 2005 with 
complaints of her back going out on her two weeks prior.  She 
denied focal weakness in any part of her body, bowel or 
bladder incontinence, abdominal pain, gastrointestinal 
symptoms, and genitourinary symptoms.  She was discharged 
within two hours.

VA treatment records from November 2005 include a physical 
examination which notes, with regard to her back, "deformity 
with spasms, hence [single leg raises] deferred, no neuro 
deficit."

The Veteran's symptoms most nearly approximate the criteria 
for a 10 percent evaluation.  As mentioned above, the 
Veteran's range of motion far exceeded that described in the 
rating criteria for a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.  Likewise, the record does not 
show muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  For these 
reasons, the Board determines that preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent prior to May 15, 2008, for lumbosacral strain 
with residuals of right side.  38 C.F.R. § 4.7.

The Board has considered whether separate compensation was 
warranted for neurological symptoms.  The evidence of record 
does not show the existence of any associated objective 
neurologic abnormalities, thus such compensation is not 
warranted.

From May 15, 2008, to December 21, 2009

Based on the January 2010 rating decision, the Veteran's 
service connected lumbosacral strain evaluation was increased 
to 20 percent disabling from May 15, 2008, to December 21, 
2009.  In order to meet the requirements of a 40 percent 
evaluation, the evidence must show that the Veteran's 
lumbosacral strain was characterized by forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.

VA treatment records show complaints of back pain that 
restricted her range of motion.  On May 15, 2008, physical 
examination of her back found decreased lumbar flexion and 
extension, tenderness over the upper back, significant 
thoracolumbar spasm, and mild antalgic gait.

Private hospital records from Presbyterian Hospital in July 
2008 show complaints of back pain after injuring herself 
bending over to dribble a basketball.  She did not report 
bladder or bowel dysfunction, sensory loss or motor loss.  
Physical examination found point tender to palpation over 
sacroiliac joint and positive straight leg raises.  There was 
no vertebral point tenderness or costovertebral angle 
tenderness.  She was released after approximately an hour-
long consultation with the physician's assistant.

In September 2008, the Veteran was given a letter for work 
requesting a job with less twisting, bending, and repetitious 
motions due to her lower back pain and lumbar spondylosis 
with muscle spasm.

The Veteran's symptoms most nearly approximate the criteria 
for a 20 percent evaluation.  The record shows muscle spasms 
and an abnormal gait, thereby justifying the increase to 20 
percent.  While the record likewise mentions decreased 
flexion, it does not indicate that the Veteran's range of 
motion was limited to 30 degrees or less of forward flexion.  
Thus, the rating criteria for a 40 percent evaluation are not 
satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
record does show ankylosis.  Id.  For these reasons, the 
Board determines that preponderance of the evidence is in 
favor of the assignment of an evaluation of 20 percent, but 
no more, from May 15, 2008 to December 21, 2009, for 
lumbosacral strain with residuals of right side.  38 C.F.R. § 
4.7.

Again, the evidence of record does not show the existence of 
any associated objective neurologic abnormalities.  
Therefore, separate compensation for neurological symptoms 
was not warranted.
	
From December 22, 2009, to the present

In order to meet the requirements of a 50 percent evaluation, 
the evidence must show that the Veteran's lumbosacral strain 
was characterized by unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

The Veteran underwent a VA examination on December 22, 2009, 
in conjunction with this claim.  At that time her forward 
flexion of the thoracolumbar spine was found to be zero to 50 
degrees, extension was zero to 5 degrees, left and right 
lateral flexion were zero to 20 degrees, and left and right 
lateral rotation were zero to 25 degrees.  The combined range 
of motion was 145 degrees.  Upon repetition, the Veteran's 
forward flexion was reduced to 30 degrees.  Thus the 
functional impairment meets the criteria for a 40 percent 
rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the evidence shows 
some range of motion, a high rating for ankylosis is not 
warranted.  See 38 C.F.R. § 4.7.  A neurological examination 
did not find migraines, ticks, or choreiform disorders.

The Veteran's symptoms most nearly approximate the criteria 
for a 40 percent evaluation.  As mentioned above, the Veteran 
has range of motion in her back, and therefore a higher 
evaluation for ankylosis is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.  For these reasons, the Board 
determines that preponderance of the evidence is in favor of 
the assignment of an evaluation of 40 percent, but no more, 
from December 22, 2009, for lumbosacral strain with residuals 
of right side.  38 C.F.R. § 4.7

No associated objective neurologic abnormalities have been 
shown, so separate compensation for such symptoms is not 
warranted.

Extraschedular Evaluations

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Until 
November 2008, the Veteran was a package handler for Federal 
Express.  VA treatment records show that the Veteran was told 
to limit her lifting and stairclimbing, and to refrain from 
pushing and pulling.  In her April 2005 Notice of 
Disagreement, the Veteran stated that her doctors had 
provided her with letters restricting the types of work she 
could perform, but that she did not always comply with these 
limitations due to financial concerns.  She estimated that 
she missed approximately 10 days of work due to flare-ups 
during her last year of employment.  The record does not show 
any other restrictions on the Veteran's employability.  While 
her lumbosacral strain has affected her employment, some 
impairment is expected and contemplated in the respective 
evaluations.  38 U.S.C.A. § 1155 (stating that disability 
ratings are intended to represent the average impairment of 
earning capacity resulting from disability).  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned staged ratings 
are found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain with residuals of right side, 
prior to May 15, 2008, is denied.

Entitlement to an increased evaluation of 20 percent, but no 
more, for lumbosacral strain with residuals of right side, 
from May 15, 2008, to December 21, 2009, is allowed.

Entitlement to an increased evaluation of 40 percent, but no 
more, for lumbosacral strain with residuals of right side, 
from December 22, 2009, to the present, is allowed.




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


